DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The last three claims are numbered incorrectly, however, the claims have been renumbered.  These claims were numbered 37, 37, & 38.  They should have been 37, 38, & 39, however, the claims have been renumbered on both the Index of Claims form and the Issue Classification form.  

Allowable Subject Matter
Claims 1, 5, 11, 12, & 14-38 are allowed.  Including claims 37, 37, & 38, however, the claims have been renumbered.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a first UAV having an airframe, rotors, landing gear, and a canister, the canister carried by the airframe; and a capture line 
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “a carriage driver coupled to the carriage and configured to propel the carriage in a forward direction along the carriage track, the carriage driver configured to be filled with a propellant in the form of a compressed gas or a compressed liquid, the propellant to be expelled from the carriage driver in an aft direction to accelerate the carriage along the carriage track in the forward direction” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “a lifting device carrying a stowed parachute and a pulley depending from the parachute; a tension device; and a flexible line operably coupled between the tension device and the payload, the flexible line passing around the pulley” in combination with the remaining claim elements as set forth in claim 15.  
Regarding claim 22, 
The prior art does not disclose or suggest the claimed “releasing a parachute from the lifting device, the parachute carrying a pulley and a flexible line passing around the pulley, the flexible line being connected between a tension device and the payload; and activating the tension device to reel in the flexible line and accelerate the payload upwardly” in combination with the remaining claim elements as set forth in claim 22.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647